EHRLICH, Justice.
This cause is before us on a petition for reinstatement to The Florida Bar of Alan Silverstein. We have jurisdiction, article V, section 15, Florida Constitution; Florida Bar Integration Rule, article XI, Rules 11.-09 and 11.11.
In 1980 Silverstein pled guilty to the sale or delivery of a controlled substance, a felony, and was suspended from the practice of law. In October 1984 Silverstein petitioned the Bar for reinstatement, and the Bar conducted an investigation into his fitness to resume the practice of law. At the reinstatement hearing before a referee, the Bar did not oppose reinstatement but advised the referee of its concern over several judgments against petitioner for various debts.
The referee found petitioner fit to resume the practice of law, and found that petitioner was honestly attempting to meet his financial obligations. The referee recommended reinstatement on the condition that Silverstein forfeit his right to legally attack, directly or collaterally, in any court, the judgments and liens which form the basis of the Bar’s concern. The referee also recommended that costs of the reinstatement proceeding in the amount of $1453.02 be assessed against the petitioner, payable according to a periodic payment schedule to be negotiated between petitioner and the Director of Lawyer Regulation.
After review of the referee’s report and recommendations the Board of Governors of The Florida Bar petitioned this Court for review.
We approve the report and recommendations of the referee. Accordingly, it is the judgment of this Court that Alan Silver-stein be reinstated to the practice of law in the State of Florida, effective immediately.
It is so ordered.
*6BOYD, C.J., and ADKINS, OVERTON, MCDONALD, SHAW and BARKETT, JJ., concur.